Exhibit 10.2

 

EXECUTION VERSION

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”), dated as of June 28, 2017, is by
and among Rite Aid Corporation, a Delaware corporation (the “Company”),
Walgreens Boots Alliance, Inc., a Delaware corporation (“Parent”), and Victoria
Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub” and, together with the Company and Parent, the “Parties” and each,
a “Party”).  Capitalized terms used but not defined herein have the respective
meanings given to them in that certain Agreement and Plan of Merger, dated as of
October 27, 2015, by and among the Parties (as amended by that Amendment No. 1,
dated as of January 29, 2017, the “Merger Agreement”).

 

WHEREAS, the Parties entered into the Merger Agreement;

 

WHEREAS, Section 8.1(a) of the Merger Agreement provides that the Merger
Agreement may be terminated with the mutual written consent of Parent and the
Company;

 

WHEREAS, immediately following the execution of this Agreement, the Company,
Parent intend to terminate that certain Asset Purchase Agreement (the
“Agreement”), dated as of December 19, 2016, by and among the Company, Parent,
AFAE, LLC, a Delaware limited liability company and Fred’s, Inc., a Tennessee
corporation (the “Fred’s APA”);

 

WHEREAS, simultaneously with the execution of this Agreement, the Company,
Parent and Walgreen Co. will enter into an Asset Purchase Agreement pursuant to
which the Company will sell and Parent will purchase from the Company certain
assets of the Company and its affiliates on the terms and subject to the
conditions set forth therein (the “Asset Purchase Agreement”);

 

WHEREAS, in connection with entering into the Asset Purchase Agreement, the
Parties have determined that they desire to terminate the Merger Agreement on
the terms and conditions set forth herein; and

 

WHEREAS, the respective boards of directors of Parent, Merger Sub and the
Company have approved the execution, delivery and performance of this Agreement
and the transactions contemplated hereby.

 

NOW, THEREFORE, in consideration of the premises, and of the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the Parties agree as follows:

 

1.                                      Termination.  Pursuant to
Section 8.1(a) of the Merger Agreement, the Parties hereby agree that the Merger
Agreement, including all schedules and exhibits thereto, and all ancillary
agreements contemplated thereby or entered pursuant thereto (collectively, the
“Transaction Documents”), are hereby terminated effective immediately as of the
time of the execution of the Asset Purchase Agreement on the date hereof (the
“Termination Time”) and, notwithstanding anything to the contrary in the
Transaction Documents, including Section 8.2 of the Merger Agreement, the
Transaction Documents are terminated in their entirety and shall be of no
further force or effect whatsoever (the “Termination”); provided that
Section 6.6(b) of the Merger Agreement, Section 6.8 of the Merger Agreement, the
Confidentiality Agreement, as

 

--------------------------------------------------------------------------------


 

amended, the Clean Room Agreement, as amended, the Joint Defense and
Confidentiality Agreement between Parent and the Company and the Asset Purchase
Agreement shall each remain in full force and effect in accordance with their
respective terms.

 

2.                                      Termination Fee.  Parent agrees to pay,
or cause to be paid, to the Company (or its designee) on or before June 30, 2017
the Parent Termination Fee in the amount of $325,000,000, by wire transfer of
immediately available funds to an account designated in writing by the Company. 
This is the same payment that would have been due if the Merger Agreement were
terminated pursuant to Section 8.1(c) thereof such that the Parent Termination
Fee under Section 8.2(b)(iv) thereof would be payable.

 

3.                                      Mutual Release; Disclaimer of
Liability.  Each of Parent, Merger Sub and the Company, each on behalf of itself
and each of its respective successors and past and present subsidiaries,
Affiliates, assignees, officers, directors, employees, controlling persons,
Representatives, agents, attorneys, auditors, stockholders, equity holders and
advisors, and any family member, spouse, heir, trust, trustee, executor, estate,
administrator, beneficiary, foundation, fiduciary, predecessors, successors and
assigns of each of them (the “Releasors”), does, to the fullest extent permitted
by Law, hereby fully release, forever discharge and covenant not to sue any
other Party, any of their respective successors and past and present
subsidiaries, Affiliates, assignees, officers, directors, employees, controlling
persons, Representatives, agents, attorneys, auditors, stockholders, equity
holders and advisors, and any family member, spouse, heir, trust, trustee,
executor, estate, administrator, beneficiary, foundation, fiduciary,
predecessors, successors and assigns of each of them (collectively the
“Releasees”), from and with respect to any and all past, present, direct,
indirect, individual, class, representative and derivative liability, claims,
rights, actions, causes of action, suits, liens, obligations, accounts, debts,
losses, demands, judgments, remedies, agreements, promises, liabilities,
covenants, controversies, costs, charges, damages, expenses and fees (including
attorney’s, financial advisor’s or other fees) (“Claims”), howsoever arising, of
every kind and nature, whether based on any Law or right of action (including
any claims under federal securities laws or state disclosure law or any claims
that could be asserted derivatively on behalf of the Parties), known or unknown,
asserted or that could have been asserted, matured or unmatured, contingent or
fixed, liquidated or unliquidated, accrued or unaccrued, foreseen or unforeseen,
apparent or not apparent, which Releasors, or any of them, ever had or now have
or can have or shall or may hereafter have against the Releasees, or any of
them, in connection with, arising out of, based upon or related to, directly or
indirectly, the Transaction Documents (other than Section 6.6(b) of the Merger
Agreement, Section 6.8 of the Merger Agreement, the Confidentiality Agreement,
as amended, the Clean Room Agreement, as amended, the Joint Defense and
Confidentiality Agreement between Parent and the Company), the Fred’s APA or the
transactions contemplated therein or thereby, including any breach,
non-performance, action or failure to act under the Transaction Documents and
the Fred’s APA, the proposed Merger, the events leading to the termination of
the Merger Agreement, the Fred’s APA or any other Transaction Documents, any
deliberations or negotiations in connection with the proposed Merger or this
Agreement, the consideration to be received by the Company’s stockholders in
connection with the proposed Merger, and any SEC filings, public filings,
periodic reports, press releases, proxy statements or other statements issued,
made available or filed relating, directly or indirectly, to the proposed Merger
or the Fred’s APA. The release contemplated by this Section 3 is intended to be
as broad

 

2

--------------------------------------------------------------------------------


 

as permitted by Law and is intended to, and does, extinguish all Claims of any
kind whatsoever, whether in Law or equity or otherwise, that are based on or
relate to facts, conditions, actions or omissions (known or unknown) that have
existed or occurred at any time to and including the Termination Time. Each of
the Releasors hereby expressly waives to the fullest extent permitted by Law any
rights it may have under any statute or common law principle under which a
general release does not extend to claims which such Party does not know or
suspect to exist in its favor at the time of executing the release, including
the provisions, rights and benefits of California Civil Code section 1542 (or
any similar Law), which provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Nothing in this Section 3 shall (i) apply to any action by any Party to enforce
the rights and obligations imposed pursuant to this Agreement, the Asset
Purchase Agreement or any of its Ancillary Agreements (as defined in the Asset
Purchase Agreement), the Confidentiality Agreement, as amended, the Clean Room
Agreement, as amended, or the Joint Defense and Confidentiality Agreement
between Parent and the Company or (ii) constitute a release by any Party for any
Claim arising under this Agreement, the Asset Purchase Agreement or any of its
Ancillary Agreements (as defined in the Asset Purchase Agreement), or the
Confidentiality Agreement, as amended, the Clean Room Agreement, as amended, the
Joint Defense and Confidentiality Agreement between Parent and the Company.

 

4.                                      General Provisions.

 

(a)                                 Representations and Warranties.

 

i.                                          Company Authority. The Company
hereby represents and warrants to Parent and Merger Sub as follows: The Company
has all requisite corporate power and authority, and has taken all corporate
action necessary, to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action by the Company Board.  This Agreement has been duly and validly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery hereof by Parent and Merger Sub, constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to the Bankruptcy and Equity Exception.

 

ii.                                       Parent and Merger Sub Authority.
Parent and Merger Sub each hereby represents and warrants to the Company as
follows: Each of Parent and Merger Sub has all requisite corporate power and
authority, and has taken all corporate or other action necessary, to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement by each of Parent and Merger Sub and
the consummation by each of Parent and Merger Sub of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate or similar action by the boards of directors of Parent and Merger Sub.
This

 

3

--------------------------------------------------------------------------------


 

Agreement has been duly and validly executed and delivered by each of Parent and
Merger Sub and, assuming the due authorization, execution and delivery hereof by
the Company, constitutes a legal, valid and binding obligation of Parent and
Merger Sub enforceable against each of Parent and Merger Sub in accordance with
its terms, subject to the Bankruptcy and Equity Exception.

 

Except as expressly set forth in this Section 2(a), no Party makes additional
representations or warranties express, implied or statutory as to any other
matter whatsoever.

 

(b)                                 Further Assurances.  Each Party shall, and
shall cause its subsidiaries and Affiliates to, cooperate with each other in the
taking of all actions necessary, proper or advisable under this Agreement and
applicable Laws to effectuate the Termination. Without limiting the generality
of the foregoing, the Parties shall, and shall cause their respective
subsidiaries and Affiliates to, cooperate with each other in connection with the
withdrawal of any applications to or termination of proceedings before any
Governmental Entity or under any Antitrust Law, in each case to the extent
applicable, in connection with the transactions contemplated by the Transaction
Documents.

 

(c)                                  Waiver.  The failure of any Party to assert
any rights or remedies shall not constitute a waiver of such rights or remedies.

 

(d)                                 Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given by delivery in person, by facsimile or by email (with affirmative
confirmation of receipt by the receiving Party), by registered or certified mail
(with postage prepaid, return receipt requested) or by a nationally recognized
courier service (with signed confirmation of receipt) to the respective Parties
at the addresses set forth in Section 9.4 of the Merger Agreement (or at such
other address for a Party as shall be specified by like notice).

 

(e)                                  Severability.  If any term or other
provision of this Agreement is found by a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner to the end that
the transactions contemplated hereby are consummated as originally contemplated
to the fullest extent possible.

 

(f)                                   Third-Party Beneficiaries.  This Agreement
shall be binding upon and inure solely to the benefit of each Party hereto, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement, other than with respect to the provisions
of Section 3 hereof, with respect to which each Releasee is an expressly
intended third-party

 

4

--------------------------------------------------------------------------------


 

beneficiary thereof; provided however that only a Party hereto can enforce this
Agreement on behalf of any Releasee relating to such Party.

 

(g)                                  Entire Agreement.  This Agreement, the
Confidentiality Agreement, as amended, the Clean Room Agreement, as amended, the
Joint Defense and Confidentiality Agreement between Parent and the Company
constitute the entire agreement among the Parties with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements and
undertakings, both written and oral, among the Parties, or any of them, with
respect to the subject matter hereof and thereof.

 

(h)                                 Amendments.  Any amendment, modification or
waiver of any provision of this Agreement, or any consent to departure from the
terms of this Agreement, shall not be binding unless done by written agreement,
executed and delivered by duly authorized officers of the respective Parties.

 

(i)                                     Governing Law.  This Agreement, and any
Proceeding in any way arising out of or relating to this Agreement, the
negotiation, execution or performance of this Agreement, the transactions
contemplated hereby or thereby or the legal relationship of the Parties hereto
or thereto (whether at law or in equity, and whether in contract or in tort or
otherwise), shall be governed by, and construed in accordance with, the laws of
the State of Delaware (without giving effect to choice of law principles
thereof).

 

(j)                                    Headings.  The descriptive headings
contained in this Agreement are included for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

(k)                                 Counterparts.  This Agreement may be
executed and delivered (including by facsimile transmission, email in “portable
documentation format” (“.pdf”) form, or other electronic transmission) in one or
more counterparts, and by the different Parties in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

(l)                                     Specific Enforcement.  The Parties
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that monetary damages, even if
available, would not be an adequate remedy therefor.  It is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement and to enforce specifically
the performance of the terms and provisions of this Agreement.  It is agreed
that the Parties are entitled to enforce specifically the performance of terms
and provisions of this Agreement without proof of actual damages (and each Party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which they are entitled at law or in equity.  The Parties further agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, nor to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach.

 

(m)                             Jurisdiction.  Each of the Parties irrevocably
(i) consents to submit itself to the exclusive jurisdiction of the Delaware
Court of Chancery and any state appellate court therefrom

 

5

--------------------------------------------------------------------------------


 

within the State of Delaware (unless the Delaware Court of Chancery shall
decline to accept jurisdiction over a particular matter, in which case, in any
Delaware state or federal court within the State of Delaware), in connection
with any matter based upon or arising out of this Agreement or any of the
transactions contemplated by this Agreement or the actions of Parent, Merger Sub
or the Company in the negotiation, administration, performance and enforcement
hereof and thereof, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
courts of the State of Delaware, as described above, and (iv) consents to
service being made through the notice procedures set forth in Section 9.4 of the
Merger Agreement.  Each of the Company, Parent and Merger Sub hereby agrees that
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 9.4 of the Merger Agreement shall
be effective service of process for any suit or proceeding in connection with
this Agreement or the transactions contemplated hereby.  Each Party hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any Proceeding with respect to this
Agreement, any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason other than the failure to serve process in
accordance with this Section 4(m), that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and to the fullest extent permitted by applicable Law, that the Proceeding in
any such court is brought in an inconvenient forum, that the venue of such
Proceeding is improper, or that this Agreement, or the subject matter hereof or
thereof, may not be enforced in or by such courts and further irrevocably
waives, to the fullest extent permitted by applicable Law, the benefit of any
defense that would hinder, fetter or delay the levy, execution or collection of
any amount to which the Party is entitled pursuant to the final judgment of any
court having jurisdiction.  Each Party agrees that a final judgment in any such
Proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law, a certified copy of
which shall be conclusive evidence of the fact and amount of such judgment.

 

(n)                                 WAIVER OF JURY TRIAL.  EACH OF PARENT,
MERGER SUB AND THE COMPANY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF PARENT OR
THE COMPANY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF OR THEREOF.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

 

COMPANY:

 

Rite Aid Corporation

 

 

 

 

 

 

 

By:

/s/ James J. Comitale

 

 

Name: James J. Comitale

 

 

Title: Senior Vice President, General Counsel

 

[Signature Page to Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

PARENT:

 

Walgreens Boots Alliance, Inc.

 

 

 

 

 

 

 

By:

/s/ Marco Pagni

 

 

Name:

Marco Pagni

 

 

Title:

Global Chief Administrative Officer and General Counsel

 

[Signature Page to Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

MERGER SUB:

 

Victoria Merger Sub, Inc.

 

 

 

 

 

 

 

By:

/s/ Marco Pagni

 

 

Name:

Marco Pagni

 

 

Title:

Global Chief Administrative Officer and General Counsel

 

[Signature Page to Termination Agreement]

 

--------------------------------------------------------------------------------